Opinion issued October 22, 2013.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00184-CR
                           ———————————
                        LOUCHIS HARRIS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Case No. 1337123



                                  OPINION

      Appellant, Louchis Harris, pleaded guilty to aggravated robbery, and, after a

presentence investigation was completed, the trial court assessed punishment at ten

years’ confinement. In his sole issue on appeal, appellant contends that the trial
court erred in considering two extraneous offenses that were referenced in the

presentence investigation report. We affirm.

                                 BACKGROUND

      On January 5, 2012, appellant and his sister, Jessica Harris, entered a Target

store and picked up various blu-ray discs. Appellant concealed the discs under his

vest, and his sister hid them in her purse. They then left the store without paying

for the items. The defendants were followed outside by two of the store’s loss

prevention personnel, Todd Piper and Ranji Lahori. Piper attempted to apprehend

appellant’s sister. In response, appellant pulled out a chrome semi-automatic pistol

and pointed it at him. Appellant asked Piper, “Do you want to get shot?”

Appellant’s sister managed to break free, and he and his sister fled the scene. After

Lahori and Piper identified appellant from photo spreads, appellant was arrested

and charged with aggravated robbery.

      Appellant pleaded guilty to aggravated robbery on December 17, 2012, but

requested that punishment not be assessed until after a presentence investigation

report was prepared.

      On February 13, 2013, before the punishment hearing occurred, appellant

was arrested for failing to identify to a police officer. Appellant stated that he had

been smoking at a bus stop and that an officer tried to issue him a citation for doing




                                          2
so. Panicked, he told the officer his name was Louchis Stinson. Stinson is the last

name of appellant’s mother.

      The punishment hearing was held on February 26, 2012. During the hearing,

the trial court admitted the PSI report into the record. Appellant did not object. The

PSI contained an admission by appellant that he smoked synthetic THC while the

punishment hearing was pending. The PSI also included information concerning

appellant’s subsequent arrest for failing to identify to a police officer. The judge

mentioned these two factors in making his sentencing determination. Specifically,

the trial court stated as follows:

      Mr. Harris, whenever I decide whether someone should get probation
      or deferred adjudication or go to prison, I have a basic test that I go
      through. And that test is a test of whether I feel like I can trust you in
      the community or not.

      In this situation, you have made bad choices, obviously on the date of
      the offense, but continued to make bad choices while on bond. You’ve
      been smoking dope, you’ve been arrested. You’ve made it very clear
      that I cannot trust you in the community. You can’t even stay drug-
      free and crime-free while you’re on bond pending a PSI on a first
      degree felony.

      So I’m going to find you guilty of aggravated robbery. I’m going to
      sentence you to 10 years confinement.




                                          3
                                    ANALYSIS

      Appellant contends that the trial court’s consideration of these offenses

alleged in the PSI was improper because they were not sufficiently supported by

the record.

      A defendant’s allegation that information contained in his PSI report is

inaccurate does not render the PSI report inadmissible. Stancliff v. State, 852
S.W.2d 630, 631–32 (Tex. App.—Houston [14th Dist.] 1993, pet. ref’d);

Templeton v. State, No. 01–96–01150–CR, 1997 WL 167841 at *1 (Tex. App—

Houston [1st Dist.] Apr. 10, 1997, pet. ref’d) (not designated for publication). A

defendant bears the burden of pointing out any material inaccuracy in the PSI

report to the trial court at the time of the sentencing hearing. See Harrison v. State,

No. 01–09–00045–CR, 2010 WL 547388 (Tex. App.—Houston [1st Dist.] Feb. 18,

2010, no pet.) (mem. op., not designated for publication); Stancliff, 852 S.W.2d at

632; see also TEX. CODE CRIM. PROC. ANN. art. 42.12, § 9(a), (e) (West 2003).

Moreover, to preserve the issue for appeal, a defendant is required to make a

timely objection and get a ruling on his objection from the trial court. See TEX. R.

APP. P. 33.1.

      Appellant argues that the trial court erred by relying on his arrest for failing

to identify to a police officer and his admission that he smoked synthetic THC

when it sentenced him to 10 years confinement. He asserts that the record

                                          4
contained insufficient evidence to rationally support the court’s decision to hold

him accountable for these extraneous offenses. The State responds that appellant

failed to preserve the issue for appeal because he did not object to the admission of

the PSI report. We agree with the State.

      In Schulte v. State, the appellant argued that the trial court erred in

considering five allegedly false convictions in his PSI report when it made its

sentencing determination. No. 01-10-00100-CR, 2012 WL 5381210 at * 3 (Tex.

App.—Houston [1st Dist.] Nov. 1, 2012, no pet.). This Court held that the issue was

not preserved for appeal because the appellant failed to timely object to the

admission of the PSI report. Id.

      Here, appellant’s counsel was asked by the trial court whether he had any

objection to the admission of the state’s presentence investigation report into

evidence. Appellant’s counsel replied, “No objection, Your Honor.” As such, the

issue is not preserved for appeal. See TEX. R. APP. P. 33.1.

      Accordingly, we overrule appellant’s sole point of error.

                                     CONCLUSION

      We affirm the trial court’s judgment.




                                               Sherry Radack
                                               Chief Justice
                                           5
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Publish. TEX. R. APP. P. 47.2(b).




                                        6